DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 
Status of the Claims
Amendment filed September 27, 2022 is acknowledged. Species 2, as shown in FIGs. 13-14 have been elected. Claims 1, 10-15 and 19-20 have been amended. Claims 1-20 are pending.
Action on merits of claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There does not appear to be a written description of the claim limitation “a void having a hexagonal shape having a top side and a bottom side greater than the top side is formed between the merged source/drain structure and the dielectric layer” (amended claim 20) in the application as filed. (Emphasis added).
First of all, the written specification is completely silent regarding the shape of the void.
Secondly, Applicant asserted that the drawing, FIG. 14, supports this limitation.  
The assertion is factually flaw. First, the epitaxy of silicon would never grow from a dielectric layer, such as layer 50. This is well known in the art. Second, If silicon could be epitaxially grown from the dielectric layer, it would have grown on the dielectric layer everywhere including on the bottom portion, not just from the tiny top portion of the dielectric layer 50,  as shown in FIG. 14.
As shown in the references cited July 29, 2022, including, particularly CHENG et al. (US Patent No. 9,953,875); FUNG (US Patent No. 10,141,307) and SUNG et al. (US. Pub. No. 2018/0151698) all of which assigned to TSMC. All of these references show that the epitaxial layer are grown away from the dielectric layer that covers the isolation insulating layer. 
In the SEG, silicon crystal is grown in 111 plane and having a diamond-like shape. See instant paragraph [0033]. As the diamond-like shape continue to grow, the pointy tip merges first, hence the void would have a pointy top portion, not flat. The void has a hexagonal shape is erroneous.   
Thus, the “void having a hexagonal shape” is new matter that neither support by the written specification nor factual evidences.   
Therefore, applicant did not have possession of the claimed invention at the time of filing.      
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US Patent No. 9,991,257) of record. 
With respect to claim 1, PARK teaches a semiconductor device as claimed including: 
an isolation insulating layer (135) disposed over a substrate (101); 
a first fin structure (120b) and a second fin structure (120b), both disposed over the substrate (101), the first and second fin structures (120b) extending in a first direction (X); 
a gate structure (140) disposed over parts of the first and second fin structures (120b), the gate structure (140) extending in a second direction (Y) crossing the first direction (X); 
a source/drain structure (127); and 
a dielectric layer (151F) disposed on and fully covering an upper surface of the isolation insulating layer (135), wherein: 
the first and second fin structures (120b) not covered by the gate structure (140) are recessed below a top of the dielectric layer (151F), the source/drain structure (127) is formed over the recessed first and second fin structures (120b), the dielectric layer (151F) is a single continuous layer formed by a first portion, a second portion and a center portion, the a first portion formed directly on a bottom of the source/drain structure (127) disposed over the first fin structure (120b), the second portion formed directly on a bottom of the source/drain structure (127) disposed over the second fin structure (120b) and the center portion formed directly on an upper surface of the isolation insulating layer (135) between the first fin structure (120b) and the second fin structure (120b) and connecting the first portion and the second portion, and 
a void (AG) is formed between the source/drain structure (127) and the dielectric layer (151F).  (See FIGs. 1-3A).

With respect to claim 2, the dielectric layer (150) of PARK is formed of silicon nitride. 
With respect to claim 3, the dielectric layer (150) of PARK comprises a sleeve shape (151F) that covers the bottom of the source/drain structure (127) disposed over the first fin structure (120).
With respect to claim 4, the source/drain structure (127) of PARK includes an epitaxial semiconductor layer (127b) and a part of the epitaxial semiconductor layer (127b) is disposed in the sleeve shape (151F). 
With respect to claim 6, the semiconductor device of PARK further comprises: an interlayer dielectric layer (170) disposed over the first gate structure (140) and the source/drain structure (127); 
a silicide layer (191) formed on the source/drain structure (127); and 
a contact plug (195) formed in the interlayer dielectric layer (170) and connected to the silicide layer (191). 

With respect to claim 7, the semiconductor device of PARK further comprises an etch stop layer (165) disposed between the silicide layer (191) and the interlayer dielectric layer (170).  
With respect to claim 9, the dielectric layer (150) of PARK is in contact with the first and second fin structures (120). 

With respect to claim 20,  As best understood by Examiner, PARK teaches a semiconductor device as claimed including: 
an isolation insulating layer (135) disposed over a substrate (101); 
a first fin structure and a second fin structure (120), both disposed over the substrate (101), the first and second fin structures (120) extending in a first direction (X); 
a first source/drain epitaxial layer (127b) disposed over the first fin structure (120); 
a second source/drain epitaxial layer (127b) disposed over the second fin structure (120); and 
a dielectric layer (150) comprising a first portion, a second portion and a third portion made of the same material as the first portion and the second portion, wherein: 5Application No. 16/585,859Docket No. 095714-1011
the first portion of the dielectric layer (150) has a sleeve shape and covering a bottom of the first source/drain epitaxial layer (127b), 
the second portion of the dielectric layer (150) has a sleeve shape and covering a bottom of the second source/drain epitaxial layer (127b), 
the third portion of the dielectric layer (150) is disposed on an upper surface of the isolation insulating layer (135) between the first fin structure (120) and the second fin structure (120) and directly connecting the first portion and the second portion, parts of the first and second fin structures (120) are recessed, 
the first source/drain epitaxial layer (127b) merges with the second source/drain epitaxial layer (127b), thereby forming a merged source/drain structure (127b), 
the first source/drain epitaxial layer (127b) is formed over the recessed part of the first fin structure (120) and the second source/drain epitaxial layer (127b) is formed over the recessed part of the second fin structure (120), and 
a void (AG) having a hexagonal shape having a top side and a bottom side greater than the top side is formed between the merged source/drain structure (127b) and the dielectric layer (150). (See FIG. 3A). 

Regarding the “void having a hexagonal shape having a top side and a bottom side greater than the top side”, as best understood by Examiner, since the merged source/drain epitaxial layer 127b of PARK is formed by the same epitaxial growth process from the recessed fins 120b and over the dielectric layer 151F, the void AG would inherently acquired the same hexagonal shape as claimed. 
Same process, same result.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over PARK ‘257 as applied to claim 1 above, and further in view of LEE et al. (US Patent No. 7,074,662) of record.  
With respect to claim 5, PARK ‘257 teaches the semiconductor device as described in claims 1 and 10 above including the center portion of the dielectric layer having a thickness. 
Thus, PARK is shown to teach all the features of the claim with the exception of explicitly disclosing the claimed thickness in a range from 30nm to70 nm. 
Note that, the claimed thickness does not appear to be critical.
However, LEE teaches a semiconductor device including: a dielectric layer (24) being a single continuous layer having a center portion, wherein the thickness of the dielectric layer (24) is in a range of 10 nm to 40 nm. (See FIG. 7A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the center portion of the dielectric layer of PARK having the thickness as taught by LEE for the same purpose of providing a sleeve shape layer. 
Note that the specification contains no disclosure of either the critical nature of the claimed thickness of the center portion of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, the thickness of the center portion of PARK can be easily optimized by routine experimentation.

With respect to claim 8, PARK ‘257 teaches the semiconductor device as described in claims 1 and 10 above including the vertical thickness of the inner spacer 151F (from 130 surface to UL level) may be less than or equal to 30 nm.
Note that, the claimed height does not appear to be critical.
In view of LEE, the thickness of the center portion being from 10 nm to 40 nm. 
Since the height of the void is the distance between the upper surface of the center portion to the bottom of the source/drain structure. Thus, the height of the void AG of PARK is 30 nm minus the thickness of the center portion. 
Therefore, in view of LEE, the height of the void AG of PARK from the upper surface of the dielectric layer should be within the claimed range. 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, the height of the void can be easily optimized via routine experimentation. 

Claims 10-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK ‘257 in view of PARK et al. (US. Pub. No. 2016/0351570).
With respect to claim 10, As best understood by Examiner, PARK ‘257 teaches a semiconductor device substantially as claimed including: 
an isolation insulating layer (135) disposed over a substrate (101); 
a first fin structure (120b), a second fin structure (120b) and a third fin structure (120b), which are disposed over the substrate (101), the first, second and third fin structures extending in a first direction (X); 
a source/drain structure (127b) disposed over the first, second and third fin structures; 
a dielectric layer (151F) comprising a first part disposed on an upper surface of the isolation insulating layer (135) between the first fin structure (120b) and the second fin structure (120b), and 3Application No. 16/585,859Docket No. 095714-1011a second part disposed on the upper surface of the isolation insulating layer (135) between the second fin structure (120b) and the third fin structure (120b); 
a first void (AG) is formed between the source/drain structure (127b) and the first part of the dielectric layer (151F); and 
a second void (AG) is formed between the source/drain structure (127b) and the second part of the dielectric layer (151F), wherein: 
the first part of the dielectric layer (151F) is a single continuous layer formed by a first portion, a second portion and a first center portion, the first portion is formed directly on a bottom of the source/drain structure (127b) disposed over the first fin structure (120b), the second portion is formed directly on a bottom of the source/drain structure (127b) disposed over the second fin structure (120b) and the first center portion is formed directly on an upper surface of the isolation insulating layer (135) between the first fin structure (120b) and the second fin structure (120b) and connecting the first portion and the second portion, 
the second part of the dielectric layer (151F) is a single continuous layer formed by a third portion, a fourth portion and a second center portion, the third portion is formed directly on a bottom of the source/drain structure (127b) disposed over the second fin structure (120b), the fourth portion is formed directly on a bottom of the source/drain structure (127b) disposed over the third fin structure (120b) and the second center portion disposed directly on an upper surface of the isolation insulating layer (135) between the second fin structure (120b) and the third fin structure (120b) and connecting the third portion and the fourth portion, and 
the source/drain structure (127b) includes an epitaxial semiconductor layer (127b) having (a constant) height from a top portion of the epitaxial semiconductor layer above the first fin structure (120b) to a top portion of the epitaxial semiconductor layer above the third fin structure (120b). (See FIGs. 1-3A). 

Thus, PARK ‘257 is shown to teach all the features of the claim with the exception of explicitly disclosing the height is constant.
However, PARK ‘570 teaches a semiconductor device including: 
a source/drain structure (110) includes an epitaxial semiconductor layer having a constant height from a top portion of the epitaxial semiconductor layer above first fin structure (105) to a top portion of the epitaxial semiconductor layer above a third fin structure (105). (See FIG. 3B).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the epitaxial semiconductor layer of PARK ‘257 having the constant height as taught by PARK ‘570 to provide the merged source/drain structure with a planar top surface so that the subsequently form contact would be constant at the interface.      

With respect to claim 11, the dielectric layer (151F) of PARK ‘257 is formed of silicon nitride.  
With respect to claim 12, each of the first part and the second part of the dielectric layer (151F) of PARK ‘257 comprises a sleeve shape.  
With respect to claim 13, the source/drain structure (127b) of PARK ‘257 includes an epitaxial semiconductor layer (127b) and a part of the epitaxial semiconductor layer (127b) is disposed in the sleeve shape. 
With respect to claim 15, the semiconductor device of PARK ‘257 further comprises a gate structure (140) disposed over channel regions of the first, second and third fin structures (120b). 
With respect to claim 16, the semiconductor device of PARK ‘257 further comprises: an interlayer dielectric layer (170) disposed over the gate structure (140) and the source/drain structure (127b); 
a silicide layer (191) formed on the source/drain structure (127b); and 
a contact plug (195) formed in the interlayer dielectric layer and connected to the silicide layer (191). 

With respect to claim 17, the semiconductor device of PARK ‘257 further comprises a etch stop layer (165) disposed between the silicide layer (191) and the interlayer dielectric layer (170). 
With respect to claim 19, the first part of the dielectric layer (151F) of PARK ‘257 is in contact with the first and second fin structures (120b), and the second part of the dielectric layer (151F) is in contact with the second and third fin structures (120b). 

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PARK ‘257 and PARK ‘570 as applied to claim 10 above, and further in view of LEE ‘662.  
With respect to claim 14, PARK ‘257 teaches the semiconductor device as described in claim 10 above including the center portion of the dielectric layer having a thickness. 
Thus, PARK ‘257 is shown to teach all the features of the claim with the exception of explicitly disclosing the claimed thickness in a range from 30nm to70 nm. 
Note that, the claimed thickness does not appear to be critical.
However, LEE teaches a semiconductor device including: a dielectric layer (24) being a single continuous layer having a center portion, wherein the thickness of the dielectric layer (24) is in a range of 10 nm to 40 nm. (See FIG. 7A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the center portion of the dielectric layer of PARK ‘257 having the thickness as taught by LEE for the same purpose of providing a sleeve shape layer. 
Note that the specification contains no disclosure of either the critical nature of the claimed thickness of the center portion of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, the thickness of the center portion of PARK ‘257 can be easily optimized by routine experimentation.

With respect to claim 18, PARK ‘257 teaches the semiconductor device as described in claim 10 above including the vertical thickness of the inner spacer 151F (from 130 surface to UL level) may be less than or equal to 30 nm.
Note that, the claimed height does not appear to be critical.
In view of LEE, the thickness of the center portion being from 10 nm to 40 nm. 
Since the height of the void is the distance between the upper surface of the center portion to the bottom of the source/drain structure. Thus, the height of the void AG of PARK is 30 nm minus the thickness of the center portion. 
Therefore, in view of LEE, the height of the void AG of PARK from the upper surface of the dielectric layer should be within the claimed range. 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, the height of the void can be easily optimized via routine experimentation. 

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829